Citation Nr: 1626851	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  15-12 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for severe headaches.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1941 to February 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for severe headaches was last denied in a March 2008 rating decision.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.

2.  Evidence submitted since the March 2008 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for severe headaches.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for severe headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  New and Material Evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for severe headaches.  The Veteran contends that he struck his head while serving aboard the USS Corry (DD-463) on the day it was sunk in June 1944 during the Normandy invasion.  Deck log excerpts from the USS Fitch included in the claims file does list the Veteran's name among survivors of the USS Corry.

Initially, the Board observes that while the deck log excerpts indicating the Veteran was a survivor of the USS Corry were associated with the record subsequent to the March 2008 rating decision and were in existence at the time of the initial rating decision denying service connection for severe headaches, these records do not contain any information or evidence relevant to, or which would substantiate, the Veteran's service connection claim for severe headaches.  At the time of the March 2008 rating decision, the evidence of record already reflected that the Veteran had served aboard the USS Corry (see March 1947 Notice of Separation from U.S. Naval Service) and was involved in the ship's evacuation while in Normandy (see January 2008 Statement in Support of Claim).  Therefore, the deck log excerpts are not deemed relevant to the claim on appeal and 38 C.F.R. § 3.156(c) is not applicable to this claim.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  A claim in which there is a final decision may be reopened and reconsidered only if new and material evidence is submitted with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.
	
VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's original claim seeking service connection for severe headaches was denied in a March 2008 rating decision because his service treatment records failed to reveal a diagnosis of or treatment for severe headaches due to a head injury in service.  Further, there was no documentation relating the Veteran's current headaches to a head injury in service.  He did not appeal the denial of the claim and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Evidence of record at the time of the last final decision includes the Veteran's service treatment records and post-service VA medical records which reflect the Veteran's complaints of chronic headaches.  In particular, a November 2002 VA treatment record noted the Veteran's reports of suffering from headaches for "over 30 to 40 years."  The Veteran stated he thought the headaches were related to a concussion he sustained while in service and some neck problems.  The VA examiner noted that the Veteran's chronic headaches were likely related to his inadequately treated hypertension.

The Veteran sought to reopen his claim in August 2011.  In a November 2011 rating decision, the RO confirmed and continued the previous denial of service connection for severe headaches.  

Evidence submitted since the last final denial of his service connection claim are more VA treatment records reflecting complaints of chronic headaches.  An October 2011 private treatment record from Dr. Pace noted the Veteran's complaints of headaches since serving in World War II in Normandy.  In September 2012, the Veteran underwent a VA examination for his headache condition.  The Veteran claimed his headaches were due to a head injury in service.  He was diagnosed with unspecified headaches which the VA examiner stated was not related to the in-service incident in 1944 but was most likely related to inadequate treatment of hypertension.

This evidence was not of record at the time of the prior final rating decision, and therefore, the VA and private medical records are new.  However, none of these records establish that the Veteran has a headache condition that can be related to any in-service incident, to include the Veteran's experiences while serving aboard the USS Corry.  Thus, these new records do not address an unestablished fact necessary to substantiate the claim.  As such, the Board finds that these medical records are not material.  Additional evidence, which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

As for the Veteran's assertions that he has suffered from headaches active duty service, the Board finds they are not "new" as they are cumulative and redundant of assertions made prior to the March 2008 last final denial.  While the Veteran is competent to report his headache symptoms, he is not competent to state that his current disability was due to active duty service.  There can be many possible causes for the Veteran's current headache condition.  Such a complex medical opinion falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  

The Veteran also submitted a December 2012 letter from his son in support of his claim attesting to the Veteran's reports of experiencing headaches.  To the extent that the letter is "new" in that it was not of record at the time of the last final denial, the Board finds that the letter is not "material" as the statements provided by the Veteran's son are cumulative and redundant of assertions made prior to the March 2008 last final denial.

The Veteran's statements and recently submitted medical evidence do not, in light of all the evidence old and new, raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been received to reopen his service connection claim for severe headaches.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for severe headaches is denied.


REMAND

The Veteran contends that he developed PTSD as a result of his experiences while serving aboard the USS Corry, particularly its sinking in World War II during the Normandy invasion.

The Veteran was offered a VA PTSD examination in September 2012.  The examination report noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD or any mental disorder.  The VA examiner noted that while there may have been symptoms of PTSD in the early years after World War II, the Veteran did not endorse symptoms of PTSD at this time.  Further, there was no objective evidence, data or clinical history to support the diagnosis of PTSD.  The VA examiner noted that the opinion was based on a review of the Veteran's claims file.  However, the September 2011 VA examination is inadequate because the VA examiner did not address evidence in support of the Veteran's claim.  Namely, an October 2011 private treatment record in the Veteran's claims file from Dr. Pace notes an assessment of PTSD.  

Additionally, a July 2013 Vet Center record noted that the Veteran presented with symptoms consistent with a PTSD diagnosis.  The Veteran's scores on the Penn Inventory for PTSD and the Mississippi Scale for Combat-Related PTSD reflected that he scored above the cutoff indicating the presence of PTSD.  The record noted the Veteran was being seen at the Vet Center for individual counseling.

In light of the above, a remand for a more complete VA examination and opinion is needed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records, to include any outstanding Vet Center records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any outstanding VA and private treatment records regarding the Veteran's PTSD treatment - including all records from the Pensacola, Florida Vet Center - and document all such attempts in the Veteran's claims file.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current psychiatric disability, to include PTSD.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

(a)  Prior to the examination, the AOJ should specify for the examiner any stressor that it can determine is established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to one or more stressors in service. 

(b)  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.  

(c)  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of any non-PTSD psychiatric disorder, to include whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service. 

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


